Citation Nr: 1736110	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right elbow condition (claimed as epicondylitis and tendonitis).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to November 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the claims file is currently held by the RO in St. Petersburg, Florida. 


FINDING OF FACT

The evidence favors a finding that the Veteran's right elbow condition is attributable to the right elbow injury sustained in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for right elbow condition have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b), 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in a disability was incurred in the active military service or, if pre-existing such service, was aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has a right elbow disability.  In a VA examination dated January 2017, the Veteran was diagnosed with lateral epicondylitis of the right elbow.  The examiner noted that the disability began with a "2004 military injury" and was "persistent."  

The Board also finds that the Veteran's condition began with an in-service injury to his elbow.  Service treatment records (STRs) show that in November 2004, the Veteran reported right elbow pain that had been swollen for five days after "lifting and changing tires."  In December 2004, the Veteran again reported right elbow pain, the physician noting that the pain had persisted for five weeks since the initial injury.  

Turning to the question of whether there is a nexus, or link, between the current disability and the injury in service, the Board finds that the evidence favors a finding that the right elbow disability was incurred in service.  In June 2017, the Veteran's private physician opined that his right elbow condition at least as likely as not related to his noted in-service right elbow injury.  In providing this opinion, the physician noted that STRs reported an injury lasting for at least five weeks and "recent x-rays indicate old injuries."  Similarly, in the April 2017 videoconference hearing, the Veteran testified that he had injured his right elbow while he was in service and that his right elbow pain had persisted since that time.  He reported that he received physical therapy for the injury while he was in service and again six months after he had separated from service.  He noted that he had ongoing problems with the injury and that while the pain "comes and goes," it never had subsided.  The evidence of record shows a nexus between his in-service elbow injury and his diagnosis of right elbow lateral epicondylitis. 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a right elbow condition have been met. 


ORDER

Entitlement to service connection for a right elbow condition (claimed as epicondylitis and tendonitis) is granted. 





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


